In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Abrams, J.), entered December 1, 1986, as awarded the plaintiff wife $250,000 as a distributive award for her interest in the business known as Conco Electronics, Inc.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The defendant is the majority shareholder in a corporation that was owned by his former father-in-law. The trial court found that the corporation was worth between $1,400,000 and $1,500,000 and granted the plaintiff a distributive award of $250,000. The defendant notes that the corporation still owes his former father-in-law $800,000 for his shares, and contends that the trial court did not determine the net value of his shares before making the award.
It is apparent from the decision dated September 12, 1986, that the Supreme Court considered the net value of the closely held corporation before making its distributive award *451(see, D’Amato v DAmato, 96 AD2d 849, 850). Under the circumstances, the sum awarded the plaintiff, which was less than half the computed value of the defendant’s shares, was proper.
The defendant’s motion to supplement his appendix and brief was previously granted by this court by order dated April 6, 1988. Kunzeman, J. P., Weinstein, Rubin and Kooper, JJ., concur.